Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn.
5.	Regarding Claims 1-14, 16-17, and 19-20, Ahn teaches (Paragraphs [0140 and 0201]) carbon black. Ahn teaches (Paragraphs [0069-0080]) a polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound comprising a first polymerizable compound having a ring-opened structure of 6-caprolactone and a second polymerizable compound having a hydroxyl group. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound comprising a third polymerizable compound which is a compound different from the first polymerizable compound and the second polymerizable compound and has a plurality of polymerizable groups. Ahn teaches (Paragraphs [0069-0080]) the third polymerizable compound comprising a polymerizable compound which is a compound 
Claim 18, Ahn teaches (Paragraph [0165-0166]) a step of forming a curable composition layer by using the curable composition. Ahn teaches (Paragraph [0167-0169]) a step of exposing the curable composition layer. Ahn teaches (Paragraph [0170-0171]) a step of developing the exposed curable composition layer by using a developer.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn, and in further view of Katano et al. (Japanese Patent Publication No. JP 2013-117732 A), hereinafter Katano.
10.	Regarding Claim 15, Ahn above teaches all limitations of Claim 1 of the instant application. Furthermore, Ahn teaches (Paragraphs [0140 and 0201]) carbon black as a black pigment. Ahn fails to teach the composition further comprising titanium black.
11.	Katano teaches (Paragraph [0034]) both carbon black and titanium black as black pigments. Katano teaches (Paragraph [0034]) titanium black in addition to carbon black as working black pigments. Simple substitution of one known element for another to obtain predictable result is an indica of obviousness.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Katano to .

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/22/2022